--------------------------------------------------------------------------------

EXHIBIT 10.15
   
LICENSE AGREEMENT


This agreement, entered into effective as of December 30, 2000, by and between
Proteo, Inc., a Nevada Corporation having its principal place of business at
2775 Mesa Verde Drive East, #F101, Costa Mesa, California 92626 (hereinafter the
"Licensee"), and Professor Dr. med. Oliver Wiedow, MD, living at Forstweg 55,
D-24105 Kiel, Germany,(hereinafter the "Licensor").
 
WITNESSETH:
   

WHEREAS, Licensor is the owner, co-inventor and/or licensee of several patents
and patent rights (the “Patents”) and related technologies as described in the
patents referred to in Exhibit “A”;
  
WHERAS, Licensee wishes to obtain an exclusive license worldwide under these
patents, patent rights and technologies;
  
WHERAS; Licensor is willing to grant an exclusive, royalty-bearing license under
this patents, patents rights and technologies.
   
NOW, THEREFORE, the parties intending to be legally bound agree as follows:
 
ARTICLE 1
DEFINITIONS


1.1   Technology Rights    “Technology Rights” shall mean patents granted,
patents pending and patent applications listed in Exhibit “A”, or as later
amended by written agreement of the parties, and related technologies, including
but not limited to alterations, improvements or new technologies derived from or
based on all or part of such technologies.


1.2   Product    “Products” shall mean any product, raw material or other
services (including but not limited to licenses or other rights granted) based
on “Technology Rights”.


1.3   Subsidiary    “Subsidiary” shall mean any person or other legal entity
which, directly or indirectly, is controlled by either party, where control
shall mean the (direct or indirect) power to vote more than 50 % of the voting
shares, general partnership interests or other voting interest of a person or
legal entity.


1.4   Knowledge    “Knowledge” shall mean actual knowledge, after reasonable
investigation.


ARTICLE 2
LICENSE GRANT
  
2.1   License    Licensor herby grants to the Licensee the exclusive right and
license under the Technology Rights to develop, manufacture, test, sell and
service any of the Products world wide (the “License Rights”). Without the prior
written consent of Licensor, the License Rights shall not be assignable and
Licensee shall not be entitled to grant sublicenses.


2.2   Alteration    Licensee shall be entitled to alter, to amend, to modify or
develop further such Products under Technology Rights and any portion thereof.
 
2.3   Knowledge    Licensee confirms that it has Knowledge with respect to each
patent and patent application as listed in Exhibit “A”, and has Knowledge and is
aware of the Patent Assignment as of 4/10/1999 between Licensor and Zeneca Ltd.
And acknowledges to be bound to any and all of Licensor’s obligations
thereunder.
  
 
1

--------------------------------------------------------------------------------

 
   
ARTICLE 3
LICENSING FEES AND ROYALTIES
       
3.1   Licensing Fee    Licensee shall pay to Licensor a license fee of 110,000 €
per year for a term of six years, payable in quarterly installments of 27,000 €.
The first installment shall fall due on April 1, 2001, each following
installment shall fall due within 10 days after the end of each quarter. The
last installment shall be due January 10, 2007. Any such installment of
Licensing Fees shall be reduced by the amount equivalent to any Royalties (as
defined in 3.2), and by the amount equivalent to 50% of any salary, or other
professional fee with respect to the Technology Rights, which Licensor receives
from Licensee or its Subsidiaries during the same period.


3.2   Royalties    Licensee shall pay to Licensor running royalties in the
amount of 3% of gross revenues earned with Products based on the Technology
Rights by Licensee or Licensee’s Subsidiaries. Royalties shall be paid for each
quarter falling due within forty-five (45) days after the end of each quarter.
  
3.3   Other payments    If Licensee assigns the License Rights or any portion
thereof to any third party (where third party shall include any Subsidiaries of
Licensee) with prior written consent of Licensor, Licensor shall be entitled to
a maximum of 25% of such payments, which Licensee receives with respect to such
assignment or to which Licensee is entitled, in each case regardless of
Licensee’s gross revenues (“lump sum”).
   
3.4   Accounting and Audit    With respect to the running royalties set forth
above, Licensee shall keep full, clear and accurate records and accounts for
sales of Products based on the Technology Rights subject to royalty for a period
of three (3) years. Licensor shall have the right through a certified public
accountant appointed by Licensor to audit, not more than once in each calendar
year and during normal business hours, all such records and accounts to the
extent necessary to verify that no underpayment has been made by Licensee
hereunder. Such audit shall be conducted at Licensor’s own expense, provided
that if any discrepancy or error exceeding five percent (5%) of the money
actually due is found through the audit, the cost of the audit shall be born by
the Licensee.
 
3.5   Third Party Royalties    Licensee shall also pay all license fees and
royalties to which Licensor is obliged to any third party under the Patent
Assignment as of 4/10/1999 between Licensor and Zeneca Ltd. or any applicable
law.
  

3.6   Maintenance and No-Contest    Licensee shall obliged to maintain, enforce
and defend the License Rights any of the Patents and related intellectual
property rights at its own costs. Throughout the duration of this License
Agreement, Licensee shall neither challenge the validity of the Technology
Rights nor support third parties in such challenge.
  

3.7   New patents    Any new patents based on claims of existing patents and
patent applications shall be enforced on behalf and in the name of the Licensor
at the expenses of the Licensee. Such new patent shall be covered by this
agreement.
    
ARTICLE 4
CONFIDENTIAL INFORMATION
  

Neither party shall disclose any confidential information received by the other
party without the prior written consent of such party.
     
ARTICLE 5
WARRANTY
 

Licensor represents and warrants to the Licensee that the Licensor, otherwise
than disclosed herein: (i) is not aware of any third parties rights, title, and
interest in the Technology Rights, (ii) has not assigned transferred, licensed,
pledged or otherwise encumbered the Technology Rights or agreed to do so, (iii)
has full power and authority to enter into this Agreement as provided in Section
2, (iv) is not aware of any violation, infringement or misappropriation of any
third party’s rights (or any claim thereof) by the Technology Rights and (v) is
not aware of violation of employer rights.
   
 
2

--------------------------------------------------------------------------------

 
  
Licensor undertakes no liability for (i) the patentability or validity of any
claims of any existing patents or patent application relating to the Technology
Rights (ii) the commercial exploitability of the Technology Rights and (iii) the
readiness of Technology Rights for manufacturing or plant use purposes.


Any claims of Licensee against Licensor for breach of representations or
warranties hereunder or any other claims, licensor may have under or in the
context of this Licensee Agreement shall not exceed the amount of royalties paid
under this License Agreement by Licensee to Licensor.


ARTICLE 6
FURTHER ASSURANCES; MORAL RIGHTS;


6.1   Assurances    Licensor agrees to assist the Licensee in every legal way to
evidence, record and perfect the Section 2 License Rights and defend the License
Rights, provided, however, that the Licensor will be held harmless from any
costs, expenses and liabilities which might occur thereof.


6.2   Moral Rights    To this extent allowed by applicable laws, Section 2
includes the rights to make use of all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as “moral
rights”, “artist’s rights”, “droit moral” or the like (collectively the “Moral
Rights”) as defined hereinafter. Licensor hereby ratifies and consents to, and
provides all necessary ratifications and consents to, any action that may be
taken with respect to such Moral Rights by or authorized by the Licensee against
third Parties; Licensor agrees not to assert any Moral Rights with respect
thereto unless agreed to by and between the Parties of this License Agreement.
Licensor will conform any such ratification, consents and agreements from time
to time as requested by the Licensee.
   

ARTICLE 7
COMPETITION; FURTHER COOPRATION
   
7.1           Competition                      Licensor will not engage in any
competition, or cooperate with or participate in any competitor with respect to
the Technology Rights. However, any shareholding that does not grant the power
to control any competitor, shall not be deemed as such participation, where
power to control shall mean the (direct or indirect) power to vote more than 50%
of voting shares, general partnership interests or other voting interests of a
person or legal entity.
   
7.2   Further Cooperation    Licensor will provide Licensee any information and
data necessary, which are available to Licensor, to maintain and develop the
assigned Technology Rights, provided, however, that Licensor will be held
harmless from any costs, expenses and liabilities which might occur thereof.
 
ARTICLE 8
TERM AND TERMINATION


8.1   Term    This Agreement shall remain in effect for thirty (30) years.
 
8.2   Termination    In the event of a material breach of this Agreement by one
party hereto, and if such breach is not corrected within ninety (90) days after
written notice complaining thereof is received by such party, the other party
may terminate this Agreement forthwith by written notice to that effect to such
party.


8.3   Termination by Licensor    Licensor shall also have the right to terminate
this Agreement forthwith by giving written notice of termination to the Licensee
within ninety (90) days upon after (i) the filing by Licensee of a petition in
bankruptcy or insolvency, (ii) any adjudication that Licensee is bankrupt or
insolvent, (iii) the filing by Licensee of any legal action or document seeking
reorganization, readjustment or arrangement of Licensee’s business under any law
relating to bankruptcy or insolvency, (iv) the appointment of receiver for all
or substantially all of the property of Licensee, (v) the making of Licensee of
any material assignment for the benefit of creditors,(vi) the institution of any
proceedings for the liquidation or winding up of Licensee’s business or for the
termination of its corporate charter or (vii) the assignment to third party of
all or substantially all of the assets of Licensee (viii) the Licensee shall
discontinue development and marketing of Products based upon the Technology
Rights finally, (ix) the Licensee shall not use reasonable efforts to develop
and market Products based upon the Technology Rights for a term no less than six
(6) months, (x) Licensee is or becomes unable to rise sufficient funds to
finance the development and marketing of such Products for a period no less than
six (6) months or (xi) Licensee is coming or threatened to come under the
control of any Licensee’s competitors.
   
 
3

--------------------------------------------------------------------------------

 
  
After any termination – to extent permitted by applicable law, Licensee shall
return all documents, information and data received by Licensor and shall
immediately cease to develop, manufacture or sell Products.
 
ARTICLE 9
TRANSFER OF RIGHTS


This Agreement, or any of the rights, titles and interests provided hereunder,
are not assignable or transferable by either party without the prior written
consent of the other party; any attempt to do so shall be void.
  
ARTICLE 10
NOTICE


All notices, consents, assignments and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when (a)
delivered by hand, (b) sent by telex or facsimile (with receipt confirmed),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) received by the delivery service (receipt requested), in each case to the
appropriate addresses, telex numbers and facsimile numbers set forth below (or
to such other addresses, telex numbers and facsimile numbers as a party may
designate as to itself by notice to the other party).
   

If to Licensee: Proteo, Inc.
2775 Mesa Verde Drive East, #F101
Costa Mesa, CA 92626, USA
Fax: +1 (714) 979-7080
    If to Licensor:
Prof. Dr. med. Oliver Wiedow
Forstweg 55
D-24105 Kiel
Germany
Fax: +49 (0)431-8888463

   
ARTICLE 11
GOVERNING LAW; LITIGATION
  

11.1   Governing Law    This Agreement shall be construed under the laws of the
Federal Republic of Germany.


11.2   Litigation    Any dispute, controversy or claim arising out of, or
relating to this Agreement, or the termination or validity thereof shall be
settled through bona fide negotiations between the parties, but should the
parties be unable to resolve such disputes then the matter shall be referred to
proceed to litigation at the appropriate court in Kiel, Germany.
      
ARTICLE 12
MISCELLANEOUS
  
12.1   Exclusive Agreement    This document and those other documents referenced
herein and made a part hereto as Exhibits or Amendments, constitute the entire
agreement of the Parties with respect to the subject matter hereof, and
supersede any and all prior agreements whether in writing or verbal, and neither
of the parties is relying upon warranties, representations, or inducements not
expressly set forth herein.


12.2   Representation    Neither party shall not act as an agent of the other
party or make any representation on behalf of the other party, if not agreed
otherwise from time to time.
  
12.3   Alteration    The provisions of this Agreement shall not be waived,
altered, modified, amended or repealed, in whole or in part, unless by
instruments in writing, which expressly refers to this Agreement, duly executed
by the parties hereto.
     
 
4

--------------------------------------------------------------------------------

 
  
12.4   Validity    If any term or condition of this Agreement is null and void
or will become null and void during its course, then the validity and
effectiveness of all other terms and conditions shall not be impaired thereby.
In such event, invalid terms or conditions shall be suitable amended to maintain
the economic intention of the parties hereto. All terms and conditions of this
Agreement shall be deemed to be separable. The failure of a Party to insist upon
strict performance of any provision hereof shall not constitute a waiver of, or
estoppel against asserting the right to require such performance in the future,
nor shall a waiver or estoppel in one instance constitute a waiver or estoppel
with respect to a later breach of a similar nature or otherwise.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and entered into as of the date first above written


   

LICENSOR:    Prof. Dr. med. Oliver Wiedow


By:  /s/ Oliver Wiedow
Oliver Wiedow




LICENSEE:    PROTEO, Inc.
A Nevada Corporation


By:  /s/ Joerg Alte
Joerg Alte, President


 
5

--------------------------------------------------------------------------------
